Exhibit 10.1

 

 



Participant Name:

 

Name of Plan: 2016 Omnibus Incentive Plan

 

Employee Number:

 

Grant Name:

 

Grant Date:

 

Scheduled Vesting Dates:

 

Total Restricted Stock Units:

 

 

Form of Restricted Stock Unit Contract

 

(Time-Based Vesting)

 

This Contract, by and between Arch Coal, Inc., a Delaware corporation (the
“Company”), and ____ (the “Participant”), is made and entered into as a separate
inducement in connection with the Participant’s employment and not in lieu of
any salary or other compensation for the Participant’s services, pursuant to
which the Company has awarded restricted stock units (the “Units”) to the
Participant, subject to the provisions of the Arch Coal, Inc. 2016 Omnibus
Incentive Plan (as may be amended from time to time, the “Plan”), a copy of
which has been made available to the Participant, and to the terms and
conditions set forth below, which constitute the entire understanding between
the Company and the Participant with respect to this Contract.

 

This Contract is executed as of the Grant Date.

 

 



  Arch Coal, Inc.           [Name]   [Title]

 







 

ACKNOWLEDGMENT

 

Please click the ‘accept’ button below to confirm your acceptance of the terms
and conditions of this Contract and of the Plan within 60 days of issuance of
this Contract.  By confirming acceptance, you (a) acknowledge receipt of a copy
of the Plan; (b) represent that you have read and are familiar with the terms of
the Plan and this Contract; (c) accept the Units subject to all of the terms and
provisions of this Contract and of the Plan under which it is granted, as the
Plan may be amended in accordance with its terms; and (d) agree to accept as
binding, conclusive and final all decisions or interpretations of the Board of
Directors of the Company (the “Board”) or the Personnel & Compensation Committee
of the Board (the “Committee”) concerning any questions arising under the Plan
with respect to this Contract.      

 

 

 

 

Terms and Conditions of Restricted Stock Unit Contract

 

(Time-Based Vesting)

 

1.Definitions. Capitalized terms not otherwise defined herein have the meanings
set forth in the Plan.

 

2.Vesting Dates. One-third of the Units will vest on each of the first three
anniversaries of the Grant Date (each such anniversary, a “Scheduled Vesting
Date,” and such third anniversary, the “Scheduled Delivery Date”), subject to
forfeiture pursuant to Sections 9 and 12 and to accelerated vesting pursuant to
Sections 5 and 9.

 

3.Payout of Award. Subject to the provisions of this Contract and the Plan, the
Participant is awarded the aggregate number of Units set forth in this Contract,
evidencing the right to receive an equivalent number of shares of Class A Common
Stock (“Shares”). Settlement of vested Units will be made by payment in Shares
on the date determined in accordance with Section 10.

 

4.Non-transferable. The Participant agrees that the Units may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of.

 

5.Change in Control. The Units will vest in full automatically without any
further action on the part of the Company or the Participant immediately upon a
Change in Control.

 

6.Tax Withholding. The Participant hereby authorizes withholding from payroll
amounts payable hereunder, and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any amounts required to satisfy
the federal, state, local and foreign tax withholding obligations of the Company
that arise in connection with the Units, including as a result of the vesting or
settlement thereof (the “Withholding Obligations”). At the Participant’s
election (but subject to the last sentence of this Section 6), the Company will
withhold (i.e., “net settle”) from the number of Shares otherwise deliverable on
settlement of the Units a number of such Shares with a Fair Market Value (as of
the date that the Withholding Obligations arise) equal to the maximum statutory
amount necessary to satisfy the Withholding Obligations (or such lesser amount,
as elected by the Participant). The Company will have no obligation to deliver
payment in settlement of the Units until the Withholding Obligations have been
satisfied by the Participant. Notwithstanding anything in this Contract to the
contrary, the Company will accelerate the payment of the Units to pay the
Federal Insurance Contributions Act (FICA) tax that arises on the vesting of the
Units, the income tax withholding that results from payment of such FICA tax,
and the additional FICA tax and income tax withholding attributable to the
pyramiding of FICA tax and income tax withholding due to the foregoing payments.

 

7.Restrictions on Grant and Payout of Award. The grant of the Units and any
settlement thereof will be subject to compliance with all applicable
requirements of federal, state or foreign law. No Shares may be issued hereunder
if the issuance of such Shares would constitute a violation of any applicable
federal, state or foreign securities laws or other laws or regulations or the
requirements of any stock exchange or market system upon which the Shares may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction or authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful delivered of any Shares subject to the Units will
relieve the Company of any liability in respect of the failure to deliver such
Shares as to which such requisite authority will not have been obtained;
provided that, in such case, the Company will pay to the Participant, on the
date on which such Shares otherwise would have been delivered, cash in an amount
equal to the value of such Shares as of such date. As a condition to the
settlement of the Units, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

 



2 

 

 

8.Fractional Shares. The Company will not be required to issue fractional Shares
upon the vesting of the Units.

 

9.Termination of Service.

 

a.Death or Disability. In the event of the Participant’s Termination of Service
at any time prior to the Scheduled Delivery Date due to the Participant’s death
or Disability, the Units will vest in full.

 

b.Without Cause or For Good Reason. In the event of the Participant’s
Termination of Service at any time prior to the Scheduled Delivery Date by the
Company without Cause or by the Participant for Good Reason, the one-third
portion of the Units that is scheduled to vest on the Scheduled Vesting Date
immediately following such Termination of Service will vest. Any previously
unvested Units that do not vest on such Termination of Service will be
forfeited.

 

c.Retirement. In the event of the Participant’s Termination of Service at any
time prior to the Scheduled Delivery Date due to the Participant’s Retirement, a
portion of the Units that were scheduled to vest on the Scheduled Vesting Date
immediately following such Termination of Service will vest as of the date of
such Termination of Service. The number of such Units that will so vest will
equal (i) one-third of the total number of Units granted pursuant to this
Contract, multiplied by (ii) a fraction, the numerator of which is the number of
days during the period beginning on the day after the Scheduled Vesting Date
immediately preceding such Termination of Service (or beginning on the Grant
Date, if no Scheduled Vesting Date has yet occurred), and the denominator of
which is 365. Any previously unvested Units that do not vest on such Termination
of Service will be forfeited.

 

d.Resignation. In the event of the Participant’s Termination of Service at any
time prior to the Scheduled Delivery Date by the Participant other than for Good
Reason or due to Retirement, all unvested Units will be forfeited.

 

e.For Cause. In the event of the Participant’s Termination of Service at any
time prior to the Scheduled Delivery Date by the Company for Cause, all Units,
whether vested or unvested, will be forfeited.

 

10.Settlement of Units. To the extent that the Units vest in accordance with
this Contract, such vested Units will be settled on the following dates:

 

a.No Termination. If the Participant does not experience a Termination of
Service prior to the Scheduled Delivery Date, such vested Units will be settled
on the Scheduled Delivery Date.

 

b.Death, Disability or Retirement. In the event of the Participant’s Termination
of Service at any time prior to the Scheduled Delivery Date due to the
Participant’s death or Disability or by the Participant due to Retirement, such
vested Units will be settled on the date of such Termination of Service.
Notwithstanding the foregoing, if such Disability does not constitute a
“disability” as defined for purposes of Section 409A of the Code, such vested
Units will be settled on the earlier of the Scheduled Delivery Date and the
first anniversary of the date of such Termination of Service.

 

c.Without Cause, For Good Reason or Resignation. In the event of the
Participant’s Termination of Service at any time prior to the Scheduled Delivery
Date by the Company without Cause, by the Participant for Good Reason or by the
Participant without Good Reason (other than due to Retirement), such vested
Units will be settled on the earlier of the Scheduled Delivery Date and the
first anniversary of the date of such Termination of Service.

 

d.Change in Control. Notwithstanding the foregoing, in the event of a Change in
Control, such vested Units will be settled on the date of such Change in
Control.

 



3 

 

 

11.Holding Requirement. Upon settlement of the Units in Shares in accordance
with this Contract, such Shares will be freely transferable by the Participant
except to the extent provided in this Section 11. The Shares that are delivered
to the Participant on “net settlement” of the Units in accordance with Section 6
(assuming for such purposes that the Participant had elected to satisfy the
Withholding Obligations with respect to such Shares by having the Company
withhold a number of such Shares with a Fair Market Value (as of the date that
such Withholding Obligations arise) equal to the maximum statutory amount
necessary to satisfy such Withholding Obligations) are referred to herein as the
“Net Shares”.

 

a.50% of the Net Shares may not be transferred by the Participant until the
Participant has satisfied the Company’s stock ownership guidelines applicable to
the Participant. From the date that the Participant satisfies such guidelines,
the Net Shares will be freely transferable by the Participant except to the
extent that such transfer would cause the Participant to cease to satisfy such
guidelines.

 

b.Notwithstanding Section 11(a), (i) in the event of a Change in Control or the
Participant’s Termination of Service for any reason, the Net Shares will be
freely transferable from the applicable settlement date, and (ii) the Net Shares
may at any time be transferred to a trust of which the Participant is a
beneficial owner or to an entity owned or controlled by the Participant.

 

12.Restrictive Covenants. In consideration of the grant of the Units, the
Participant agrees to the following restrictive covenants:

 

a.Non-Competition and Non-Solicitation. During the period beginning on the Grant
Date and ending on the earlier of (i) the first anniversary of the Participant’s
Termination of Service for any reason or (ii) the date on which a Change in
Control occurs, the Participant will not engage in any Competitive Activity (as
defined in Section 20(a)) or Solicitation Activity (as defined in Section
20(d)).

 

b.Confidentiality. The Participant will at all times keep secret and
confidential all Confidential Information (as defined in Section 20(c)) that the
Participant acquires or has acquired in connection with or as a result of the
performance of services for the Company unless (i) the Company otherwise
consents or (ii) the Participant is legally required to disclose such
Confidential Information by a court of competent jurisdiction.

 

c.Non-Disparagement. The Participant will at all times not knowingly make any
statement, written or oral, that disparages the business or reputation of the
Company or any of its Subsidiaries or the officers or directors of any of them.
The Company’s officers and directors will not knowingly make any statement,
written or oral, that disparages the business or reputation of the Participant.

 

Notwithstanding anything in this Contract to the contrary, if the Participant
breaches in any material respect any of the restrictive covenants set forth in
this Section 12, the Units, whether vested or unvested, will be forfeited in
their entirety (which forfeiture will be the Company’s sole remedy in the event
of such breach).

 



4 

 

 

13.Stockholder Rights. The Participant will have no rights as a holder of Shares
with respect to the Units granted hereunder. Notwithstanding the foregoing, the
Participant will have the right to receive a cash payment (the “Dividend
Equivalent Payment”) with respect to the Units (if any) that vest pursuant to
this Contract, subject to withholding pursuant to the terms of this Contract and
the Plan, in an amount equal to the aggregate cash dividends that would have
been paid to the Participant if the Participant had been the record owner, on
each record date for a cash dividend during the period from the Grant Date
through the settlement date of the Units, of a number of Shares equal to the
number of Units that actually vest under this Contract. The Dividend Equivalent
Payment will be made on the applicable settlement date of the Units. The
Participant will not be entitled to receive any payments with respect to any
non-cash dividends or other distributions that may be made with respect to
Shares (but, for clarity, the Units will be subject to adjustment for such
non-cash dividends or other distributions pursuant to Section 12.07(a) of the
Plan).

 

14.Effect of Award on Employment. Nothing in this Contract will be construed to
affect in any way the right of the Company to terminate the employment of the
Participant at any time for any reason, with or without Cause.

 

15.Further Assurances. Each of the parties hereto agrees to execute and deliver
all consents and other instruments and take all other actions deemed necessary
or desirable by counsel for the Company to carry out each provision of this
Contract and the Plan.

 

16.Governing Law. The validity, interpretation, performance and enforcement of
this Contract will be governed by the laws of the State of Delaware, determined
without regard to its conflicts of law provisions.

 

17.Contract Governs. In the event of any conflict between the terms of this
Contract and the Plan or any other documents or materials provided to the
Participant related to the Units, the terms of this Contract will control.

 

18.Deferral. In the event that the Participant is eligible to participate in a
deferred compensation plan sponsored by the Company, payments under this
Contract may be permitted to be deferred under such plan. The terms, conditions
and requirements for such deferral will be governed by such plan.

 

19.Clawback Policy. As partial exchange for the incentive compensation set forth
in this Contract, by accepting the terms of this Contract the Participant agrees
as follows: (i) the Participant agrees to be bound fully by the terms of the
Company’s Compensation Recoupment Policy, dated as of February 26, 2015 (as may
be amended from time to time, the “Clawback Policy”), and that the compensation
set forth in this Contract, including any amounts subsequently awarded or paid
to the Participant under the terms of this Contract, constitutes
“performance-based compensation” as defined in the Clawback Policy and (ii) any
amendments to the Clawback Policy necessary to comply with applicable law will
be applicable to the Participant.

 

20.Certain Definitions.

 

a.“Competitive Activity” means the Participant’s participation, without the
written consent of the General Counsel of the Company, in the management of any
Competitive Operation. Competitive Activity will not include (i) the mere
ownership of securities in any enterprise or (ii) participation in the
management of any enterprise or any business operation thereof, other than in
connection with a Competitive Operation of such enterprise.

 

b.“Competitive Operation” means the business operation of any enterprise if such
operation engages in substantial and direct competition with any business
operation actively conducted by the Company or its divisions and Subsidiaries on
the date of the Participant’s Termination of Service. A business operation will
be considered a Competitive Operation if such business sells a competitive
product or service that constitutes (i) 15% of that business’s total sales or
(ii) 15% of the total sales of any individual subsidiary or division of that
business and, in either event, the Company’s sales of a similar product or
service constitutes (x) 15% of the total sales of the Company or (y) 15% of the
total sales of any individual Subsidiary or division of the Company.

 



5 

 

 

c.“Confidential Information” means information relating to the Company’s, its
divisions’ and Subsidiaries’ and their successors’ business practices and
business interests, including, but not limited to, customer and supplier lists,
business forecasts, business and strategic plans, financial and sales
information, information relating to products, process, equipment, operations,
marketing programs, research or product development, engineering records,
computer systems and software, personnel records or legal records.

 

d.“Solicitation Activity” means the Participant’s solicitation for employment or
retention, hiring or retention, without the written consent of the General
Counsel of the Company, of any person employed or retained by the Company on, or
during the six months preceding, the date of the Participant’s Termination of
Service.

 

21.Separation From Service. Notwithstanding any provision to the contrary in
this Contract, if the Participant is deemed on the date of the Participant’s
Termination of Service to be a “specified employee” within the meaning of that
term under Section 409A(a)(2)(B) of the Code and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology set forth in Section 409A, then with regard to any such payment
under this Contract, to the extent required to be delayed in compliance with
Section 409A(a)(2)(B) of the Code, such payment shall not be made prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Participant’s “Separation from Service,” within the meaning of Section
409A of the Code, and (ii) the date of the Participant’s death. All payments
delayed pursuant to this Section ‎21 shall be paid to the Participant on the
first day of the seventh month following the date of the Participant’s
Separation from Service or, if earlier, on the date of the Participant’s death.

 

 



6 

 

 

